DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 21 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 11, respectively of the U.S. Patent No. 10,970,880. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13, 21 and 29 of the examined application are anticipated by the reference claims 1, 12 and 11, respectively of the patent No. 10,970,880, as shown in the following comparisons. 

Current Application 
Patent No. 10,970,880 
Claim 13. (New) A computer-implemented method comprising: 
 	receiving a texture map including a plurality of pixel regions, wherein the texture map is in a received format;
 	compressing the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor;
 	generating an array of compression parameters for compressing the texture map from the received format into a second compression format using a second compressor, comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the second compression format using the second compressor, and 
















     storing the compressed representation in the first compression format in association with the array of compression parameters for the second compressor.  

Claim 1. A computer-implemented method comprising:
   receiving a first compressed representation of a texture map in a first compression format, wherein the first compressed representation has been compressed using a first compressor; 
   




     prior to performing compression using a second compressor, receiving an array of compression parameters for the second compressor, the array of compression parameters including one or more respective compression parameters for each of a plurality of pixel regions of the texture map; 
    decompressing the first compressed representation of the texture map to obtain a decompressed output comprising the texture map; 
    compressing, using the second compressor, the decompressed output comprising the texture map to a second compressed representation in a second compression format, comprising compressing each of said plurality of pixel regions of the texture map in accordance with the respective one or more compression parameters, wherein the compression parameters have been determined separately from the compressing; 
    storing the second compressed representation of the texture map to one or more memories accessible by a graphics processing unit;
     selectively decompressing portions of the second compressed representation of the texture map using the graphics processing unit.
Claim 21. (New) An apparatus comprising: 
 	at least one processor; and 
 	at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to: 
 	
    receive a texture map including a plurality of pixel regions, wherein the texture map is in a received format; 
 	compress the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor; 
 	generate an array of compression parameters for compressing the texture map from the received format into a second compression format using a second compressor, comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the second compression format using the second compressor; and 
 	













    store the compressed representation in the first compression format in association with the array of compression parameters for the second compressor. 

Claim 12. An apparatus comprising: 
    at least one processor; and
    at least one memory including computer instructions which, when executed by the at least one processor, causes the at least one processor to: 
    receiving a first compressed representation of a texture map in a first compression format, wherein the first compressed representation has been compressed using a first compressor; 
    




    prior to performing compression using a second compressor, receiving an array of compression parameters for the second compressor, the array of compression parameters including one or more respective compression parameters for each of a plurality of pixel regions of the texture map; 
    decompressing the first compressed representation of the texture map to obtain a decompressed output comprising the texture map; 
    compressing, using the second compressor, the decompressed output comprising the texture map to a second compressed representation in a second compression format, comprising compressing each of said plurality of pixel regions of the texture map in accordance with the respective one or more compression parameters, wherein the compression parameters have been determined separately from the compressing; 
    storing the second compressed representation of the texture map to one or more memories accessible by a graphics processing unit;
    selectively decompressing portions of the second compressed representation of the texture map using the graphics processing unit.
Claim 29. (New) A non-transitory computer readable storage medium storing computer program code that, when executed by a processing device, causes the processing device to perform operations comprising: 
 	receiving a texture map including a plurality of pixel regions, wherein the texture map is in a received format; Page 4 of 6Patent Application No.: 17/189,813 Attorney Docket No.: ZU962-21032 Preliminary Amendment 
 	compressing the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor;
 	generating an array of compression parameters for compressing the texture map from the received format into a second compression format using a second compressor, comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the second compression format using the second compressor; and 
 	













    storing the compressed representation in the first compression format in association with the array of compression parameters for the second compressor.  

Claim 11. A non-transitory computer readable storage medium storing computer program code that, when executed by a processing device, causes the processing device to perform operations comprising: 
    receiving a first compressed representation of a texture map in a first compression format, wherein the first compressed representation has been compressed using a first compressor; 
  





    prior to performing compression using a second compressor, receiving an array of compression parameters for the second compressor, the array of compression parameters including one or more respective compression parameters for each of a plurality of pixel regions of the texture map; decompressing the first compressed representation of the texture map to obtain a decompressed output comprising the texture map; 
    compressing, using the second compressor, the decompressed output comprising the texture map to a second compressed representation in a second compression format, comprising compressing each of said plurality of pixel regions of the texture map in accordance with the respective one or more compression parameters, wherein the compression parameters have been determined separately from the compressing; 
    storing the second compressed representation of the texture map to one or more memories accessible by a graphics processing unit;
    selectively decompressing portions of the second compressed representation of the texture map using the graphics processing unit.


   	Correction is required.
 
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




8. 	Claim(s) 13-19, 21-27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (Publication No. US 2009/0074308) and further in view of Satoh et al. (Publication No. US 2015/0262385).
 	Regarding claim 13. (New) Sasaki teaches a computer-implemented method (Sasaki, the Abstract), comprising: 
 	receiving a texture map including a plurality of pixel regions, wherein the texture map is in a received format (Sasaki, Figure 2, pp [55]-[57]);
 	compressing the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]);
 	generating an array of compression parameters for compressing the texture map from the received format into a compression format using a second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]), comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the compression format using the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]), and 
 	storing the compressed representation in the first compression format in association with the array of compression parameters for the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]). 
	Sasaki does not teach “a second format”.
	Satoh teaches “a second format” (Satoh, pp [54]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sasaki by incorporating teachings of Satoh, method and system for image and graphics decoding provides graphics processors to compress texture with high efficiency wherein the graphics processors include different compression techniques such as a run length decoding section and BC7 for texture compressing, thus providing improvement for image decoding devices to obtain better images thanks to the various high techniques that provide high efficiency and high quality in image compression. 
 	Regarding claim 21. (New) Sasaki teaches an apparatus (Sasaki, the Abstract), comprising: 
 	at least one processor; and 
 	at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to: 
 	receive a texture map including a plurality of pixel regions, wherein the texture map is in a received format (Sasaki, Figure 2, pp [55]-[57]); 
 	compress the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]); 
 	generate an array of compression parameters for compressing the texture map from the received format into a compression format using a second compressor, comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the second compression format using the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]); and 
 	store the compressed representation in the first compression format in association with the array of compression parameters for the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]).
	Sasaki does not teach “a second format”.
	Satoh teaches “a second format” (Satoh, pp [54]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sasaki by incorporating teachings of Satoh, method and system for image and graphics decoding provides graphics processors to compress texture with high efficiency wherein the graphics processors include different compression techniques such as a run length decoding section and BC7 for texture compressing, thus providing improvement for image decoding devices to obtain better images thanks to the various high techniques that provide high efficiency and high quality in image compression. 
	 Regarding claim 29. (New) Sasaki teaches a non-transitory computer readable storage medium storing computer program code that, when executed by a processing device (Sasaki, the Abstract), causes the processing device to perform operations comprising: 
 	receiving a texture map including a plurality of pixel regions, wherein the texture map is in a received format (Sasaki, Figure 2, pp [55]-[57]); Page 4 of 6Patent Application No.: 17/189,813 Attorney Docket No.: ZU962-21032 Preliminary Amendment 
 	compressing the texture map from the received format into a first compression format, wherein the texture map is compressed from the received format into a compressed representation in the first compression format using a first compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]);
 	generating an array of compression parameters for compressing the texture map from the received format into a compression format using a second compressor, comprising determining, for each of the plurality of pixel regions of the texture map in the received format, one or more respective compression parameters which optimize compression of the pixel region into a compressed representation in the second compression format using the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]); and 
 	storing the compressed representation in the first compression format in association with the array of compression parameters for the second compressor (Sasaki, Figure 2, pp [55]-[57]; Figures 3, 5, 6, pp [129], [170], [193]-[194]).  
 	Sasaki does not teach “a second format”.
	Satoh teaches “a second format” (Satoh, pp [54]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sasaki by incorporating teachings of Satoh, method and system for image and graphics decoding provides graphics processors to compress texture with high efficiency wherein the graphics processors include different compression techniques such as a run length decoding section and BC7 for texture compressing, thus providing improvement for image decoding devices to obtain better images thanks to the various high techniques that provide high efficiency and high quality in image compression. 
 	Regarding claim 14. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein compressing the texture map using the first compressor comprises performing variable-length coding to reduce the entropy of the compressed representation in the first compression format (Sasaki, pp [55], [120], [129]).  
 	Regarding claim 15. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein compressing the texture map to the compressed representation in the first compression format comprises transforming the texture map into the frequency domain (Sasaki, pp [129]; and Satoh, pp [8]-[10], [185]).  
 	Regarding claim 16. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein, in the second compression format, each pixel region is represented using the same number of bits (Satoh, pp [54]; and Sasaki, pp [56]-[57], [170]).  
 	Regarding claim 17. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein the pixel regions are fixed-size square blocks of pixels (Sasaki, pp [127]-[128]).
 	Regarding claim 18. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein the second compression format is BC7 or BC6H (Satoh, pp [54]).  
 	Regarding claim 19. (New) Sasaki, as modified by Satoh, teaches the computer-implemented method of claim 13, wherein each of the one or more compression parameters comprises a compression mode (Sasaki, pp [55]-[58]; and Satoh, pp [54]-[56]).    
 	Regarding claim 22. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein compressing the texture map using the first compressor comprises performing variable-length coding to reduce the entropy of the compressed representation in the first compression format (Sasaki, pp [55], [120], [129]).  
 	Regarding claim 23. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein compressing the texture map to the compressed representation in the first compression format comprises transforming the texture map in to the frequency domain (Sasaki, pp [129]; and Satoh, pp [8]-[10], [185]).  
 	Regarding claim 24. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein, in the second compression format, each pixel region is represented using the same number of bits (Satoh, pp [54]; and Sasaki, pp [56]-[57], [170]). 
  	Regarding claim 25. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein the pixel regions are fixed-size square blocks of pixels (Sasaki, pp [127]-[128]).    
 	Regarding claim 26. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein the second compression format is BC7 or BC6H (Satoh, pp [54]).   
 	Regarding claim 27. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 21, wherein each of the one or more compression parameters comprises a compression mode (Sasaki, pp [55]-[58]; and Satoh, pp [54]-[56]).
	Regarding claim 30. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 29, wherein compressing the texture map using the first compressor comprises performing variable-length coding to reduce the entropy of the compressed representation in the first compression format (Sasaki, pp [55], [120], [129]).  
 	Regarding claim 31. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 29, wherein compressing the texture map to the compressed representation in the first compression format comprises transforming the texture map in to the frequency domain (Sasaki, pp [129]; and Satoh, pp [8]-[10], [185]).    
 	Regarding claim 32. (New) Sasaki, as modified by Satoh, teaches the apparatus of claim 29, wherein, in the second compression format, each pixel region is represented using the same number of bits (Satoh, pp [54]; and Sasaki, pp [56]-[57], [170]). 

 	
8. 	Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (Publication No. US 2009/0074308) and further in views of Satoh et al. (Publication No. US 2015/0262385) and Iourcha et al. (Publication No. US 2008/0055331).
 	Regarding claim 20. (New) Sasaki, as modified by Satoh, does not teach the computer-implemented method of claim 13, wherein at least one of the one or more compression parameters comprises partition bits, wherein the partition bits define subsets of the corresponding pixel region.  
 	Iourcha teaches “the one or more compression parameters comprises partition bits, wherein the partition bits define subsets of the corresponding pixel region” (Iourcha, pp [38]-[39]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sasaki by incorporating teachings of Satoh, method and system providing texture compression techniques that split an original texture having a plurality of pixels into original blocks of pixels. Then, for each of the original blocks of pixels, a partition is identified that has one or more disjoint subsets of pixels whose union is the original block of pixels. The original block of pixels is further subdivided into one or more subsets according to the identified partition. Finally, each subset is independently compressed to form a compressed texture block. Therefore, the techniques provide the improvement over many traditional techniques to provide the better texture compression to cover a wider base of image types.   
 	Regarding claim 28. (New) Sasaki, as modified by Satoh, does not teach the apparatus of claim 21, wherein at least one of the one or more compression parameters comprises partition bits, wherein the partition bits define subsets of the corresponding pixel region (Sasaki, pp [127]-[129]; and Satoh, pp [123]-[126]).   
 	Iourcha teaches “the one or more compression parameters comprises partition bits, wherein the partition bits define subsets of the corresponding pixel region” (Iourcha, pp [38]-[39]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sasaki by incorporating teachings of Satoh, method and system providing texture compression techniques that split an original texture having a plurality of pixels into original blocks of pixels. Then, for each of the original blocks of pixels, a partition is identified that has one or more disjoint subsets of pixels whose union is the original block of pixels. The original block of pixels is further subdivided into one or more subsets according to the identified partition. Finally, each subset is independently compressed to form a compressed texture block. Therefore, the techniques provide the improvement over many traditional techniques to provide the better texture compression to cover a wider base of image types.   


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644